Citation Nr: 1644034	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 2011 for the award of service connection for generalized anxiety disorder.

2.  Entitlement to service connection for central pain syndrome.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee degenerative joint disease.

4.  Whether new and material evidence has been submitted to reopen service connection for tinea cruris, and if so, whether service connection is warranted. 

5.  Entitlement to service connection for photosensitive dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2009, March 2011, and August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

An August 2011 rating decision addressed service connection for a left knee disability as a reopened claim, based on the submission of new and material evidence.  The Board finds, however, that relevant medical evidence was received within one year of a July 2009 decision which denied service connection for a left knee disability.  Thus, the July 2009 decision was not final, and the Board finds that the current appeal for service connection stems from that decision.    

With regard to the claim for service connection for a chronic skin condition, as the Board will discuss in more detail below, the record shows that the Veteran has both diagnosed tinea cruris and photosensitive dermatitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because service connection for tinea cruris was previously denied in a June 1995 rating decision, the Board has bifurcated the claim to address whether new and material evidence has been submitted to reopen that claim.  A diagnosis of photosensitive dermatitis has not been previously addressed, and is, thus, being treated as a separate claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The issues of entitlement to service connection for chronic pain syndrome and for a left knee disability, to include as secondary to service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for anxiety/nervousness in a February 1997 rating decision and denied service connection for posttraumatic stress disorder (PTSD) and depression in a February 2007 rating decision.  

2.  The Veteran did not perfect an appeal to either the February 1997 or the February 2007 rating decisions and they became final.

3.  The February 2007 RO decision is the last final decision prior to the Veteran's claim to reopen service connection for a psychiatric disorder, claimed as PTSD, depression, and anxiety disorder, on April 19, 2011.

4.  In an unappealed June 1995 rating decision, the RO denied service connection for tinea cruris. 

5.  Evidence received since the June 1995 rating decision is new and material, sufficient to reopen service connection for tinea cruris.

6.  Tinea cruris was incurred in service. 

7.  Photosensitive dermatitis is not etiologically related to service or environmental exposures in service. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 19, 2011 for the award of service connection for generalized anxiety disorder have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.158 (a), 3.400 (2016).

2.  The June 1995 rating decision which denied service connection for tinea cruris is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016).

3.  The evidence received subsequent to the June 1995 rating decision is new and material to reopen service connection for a tinea cruris.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinea cruris have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for photosensitive dermatitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2015); 38 C.F.R. 
§§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued August 2010, April 2011, and May 2011 preadjudicatory notice to the Veteran which met the VCAA notice requirements. 

With regard to the appeal for the earlier effective date claim, the Board finds that additional notice addressing such appeals is not necessary.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim. VAOPGCPREC 8-2003.  In light of the Board's grant of the claim to reopen service connection for tinea cruris, discussion of VA's duties to notify and assist is not necessary to address this issue. 

With regard to the claim for service connection for a skin disorder, to include photosensitive dermatitis, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private treatment records, and VA examinations.

The Veteran was afforded VA examinations in July 2010 and January 2011 to address his claimed skin disorders.  The Board finds that, cumulatively, the VA examinations are adequate because they were performed by a medical professional, included a review of the evidence of record, and the examiners provided sufficient rational for the medical opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159 (c)(4).  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Earlier Effective Date 

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (2015); 38 C.F.R. § 3.400 (2016).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (2016).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2016).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2016).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016). 

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Veteran contends in his notice of disagreement that an earlier effective date of February 15, 1997 is warranted for the grant of service connection for generalized anxiety disorder.  He contends in a May 2014 substantive appeal that a diagnosis of generalized anxiety disorder in 1997 should be considered as new and material evidence to reopen a claim for anxiety in 1997.  He also contends that generalized anxiety disorder is an issue that he has had since he was in service, and that the condition was previously not diagnosed.  He contends that due to these issues, he was not able to attend to things, such as going to doctor's appointments or following up with claims and appeals at that time.  

In September 1994, the Veteran submitted a formal claim for service connection for left leg, right knee, back, and finger disabilities, and for headaches, fatigue, and short term memory loss.  In conjunction with this claim, the Veteran was afforded VA general medical and VA psychiatric examinations in March 1995, which identified complaints of nervousness and anxiousness, but did not identify a current diagnosis related to such complaints.   

An October 1997 rating decision denied service connection for nervousness/anxiety because there was no diagnosed condition shown by the evidence of record.  The Veteran was notified of the decision in a November 1997 letter.  He filed a timely January 1998 notice of disagreement to the October 1997 rating decision.  The RO issued a February 1998 statement of the case addressing service connection for nervousness/anxiety.  The Veteran, however, did not perfect his appeal by submitting a timely substantive appeal or VA Form 9 within 60 days of the issuance of the statement of the case, or within one year of the November 1997 letter notifying him of the October 1997 denial of service connection.  Instead, the record shows that no statements or evidence were submitted to the record by the Veteran from the date of a February 1998 statement of the case until September 2005.  Thus, the Board finds that the October 1997 denial of service connection for nervousness and anxiety became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

In September 2005, the Veteran submitted an informal claim for service connection for PTSD and depression.  The Board has construed this as an informal claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

A February 2007 rating decision denied service connection for PTSD and depression.  The Veteran submitted a timely August 2007 notice of disagreement with the RO's February 2007 denial of service connection for depression, but not PTSD.  The RO issued a statement of the case addressing service connection for depression in May 2009.  The Veteran, however, did not perfect his appeal.  The Board finds that there were no documents received within 60 days of the issuance of a May 2009 statement of the case which can be construed as a formal appeal for service connection for a psychiatric disorder, to include depression.  Thus, the Board finds that the February 2007 denial of service connection for depression and PTSD became final.  

The February 2007 RO decision is the last final decision of record prior to the Veteran's claim to reopen service connection for a psychiatric disorder, claimed as PTDS, depression, and anxiety disorder, on April 19, 2011.  There are no documents or communications of record dated after the issuance of a May 2009 statement of the case and prior April 19, 2011 evidencing intent to apply for, or a belief in entitlement to service connection for an acquired psychiatric disorder.  See 38 C.F.R. §3.400.  Accordingly, because the claim for service connection was denied in February 2007, and the Veteran did not appeal that claim, the proper effective date is the later of the date of the claim to reopen and not the date that entitlement arose.  See 38 C.F.R. § 3.400 (q), (r) (2016). 

While the Veteran essentially contends that entitlement for service connection for generalized anxiety disorder arose prior to April 19, 2011, the Board finds that October 1997 and February 2007 denials of service connection were final.  Thus, the proper effective date has been established as the later date of the claim to reopen service connection.  See 38 C.F.R. § 3.400 (q), (r).  For these reasons, the Board finds that an effective date prior to April 19, 2011 is not warranted for the award of service connection for generalized anxiety disorder.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's appeal for an earlier effective date, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Reopening Service Connection for Tinea Cruris

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

The record shows that service connection for tinea cruris was denied in a prior June 1995 rating decision.  While the Veteran has a current diagnosis of photosensitive dermatitis in addition to tinea cruris, the Board finds that in statements submitted in support of his claim, he contends that both disabilities were incurred in service.  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  The Board finds that photosensitive dermatitis does not represent a change in diagnosis in this case, but instead represents an additional diagnosis which has been addressed separately in the new claim for service connection.  The Board finds that the claim for tinea cruris does not amount to a new claim based on a different diagnosed disease, and thus, the Board must first address whether new and material evidence has been submitted to reopen service connection for tinea cruris. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for tinea cruris in an unappealed June 1995 rating decision.  In the June 1995 rating decision, the RO found that the Veteran did not have permanent residuals or a chronic disability related to tinea cruris in service as no rash was shown on a March 1995 VA examination. 

The Veteran did not appeal the June 1995 denial of service connection and no relevant medical evidence addressing that issue was received within one year of the June 1995 denial; thus, the decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2016).   For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has currently diagnosed tinea cruris.

New evidence received subsequent to the June 1995 rating decision, pertinent to the appeal to reopen service connection for tinea cruris, includes a January 2011 VA examination.  The VA examiner identified, on physical examination, a mildly hyperemic demarcated rash in the left groin area, most likely consistent with tinea cruris.  The Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for tinea cruris has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  Because the Board is granting service connection for tinea cruris, the Board finds no prejudice to the Veteran based on de novo review of the claim.

Service Connection Law and Analysis for Tinea Cruris and Photosensitive Dermatitis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Tinea cruris and dermatitis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinea cruris was incurred in service.  

The Board finds that the Veteran has a current diagnosis of tinea cruris.  See August 2010 VA treatment report and January 2011 VA examination.  

Service treatment records show that the Veteran was treated for tinea cruris in service.  In September 1991, he was seen for a rash on the leg, present for two weeks, also identified as "jock itch."  He was assessed with tinea cruris.  In August 1992, he was seen again, for a rash on the left leg and left inguinal crease, present for a duration of one week.  The Veteran was again assessed with tinea cruris.  

In a September 1994 claim, submitted approximately one year after service separation, the Veteran claimed a skin rash present on the genital area.  A rash was not identified at the time of a March 1995 VA skin examination.  In a May 1995 statement, the Veteran reported that his rashes were temporary, and indicated that the rashes became severe during hot months.  In an August 1996 statement, the Veteran also indicated with regard to a rash, identified in the lower extremities, that they had bothered him since service, and that they come and go as the months get hot.  

On an August 2010 VA Environmental Examination, the VA physician identified residuals of tinea cruris on physical examination.  The Veteran was diagnosed with recurrent tinea cruris, with no active eruption at that time.

Tinea cruris was not identified on a July 2010 VA examination.  While a January 2011 VA examiner indicated that tinea cruris was less likely than not caused by or related to service, reasoning that tinea cruris, treated in service, had resolved more than 18 years ago, and that medical records do not indicate rashes in the groin area from 1992 to present; the VA examiner also identified a mildly hyperemic demarcated rash in the left groin area, most likely consistent with tinea cruris on the physical examination that day.  

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinea cruris was incurred in service.  It appears, based on the January 2011 examiner's rational, that acute tinea cruris, identified on physical examination was considered as a new and acute outbreak, distinct from the Veteran's outbreaks in service.  However, the Board finds that an August 2010 VA diagnosis of "recurrent tinea cruris," when considered with the Veteran's history of recurrent outbreaks of tinea cruris in the same localized area both in service and post-service shows that the condition is chronic and recurrent and not acute.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinea cruris is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

The Veteran contends that a rash on his forehead, diagnosed as photosensitive dermatitis, was incurred in service and is related to environmental exposures in service.  After reviewing all evidence, lay and medical, the Board finds photosensitive dermatitis is not etiologically related to service, or to environmental exposures in service.

The Board finds that the Veteran has a current diagnosis of photosensitive dermatitis on the forehead, also diagnosed as herpes zoster in August 2010.  See VA treatment records, July 2010 VA examination, and January 2011 VA examination.

Service treatment records identify treatment for tinea cruris in service, but do not identify complaints, treatment, or diagnosis related to dermatitis or any rash on the forehead in service.   

A November 2009 VA dermatology note shows that the Veteran was followed for a 13-year-history of a photosensitive, mildly pruritic and tender patch on the left upper forehead.  It was noted that the rash was first diagnosed in 2007, and was suggestive of an arthropod reaction, i.e. a reaction to a bite or sting.  However, the rash was stated to have worsened with sun exposure with increased scale and induration.  The dermatologist note specified that there were no other involved skin sites.  The Veteran was diagnosed with photosensitive dermatitis, not otherwise specified, based on repeat punch biopsy.  The Board finds, because the diagnosis of photosensitive dermatitis was provided by a dermatologist based on a skin biopsy, that the diagnosis is probative.  

On an August 2010 VA Environmental Examination, the Veteran identified medical concerns to include dermatitis on his left forehead and genitalia.  He had seen dermatology and was given a diagnosis of photodermatitis on the forehead, with neuralgia-like pain locally.  The Veteran was diagnosed with herpes zoster on the left forehead.  The VA physician noted that the Veteran had typical zoster rash evidence on his forehead on examination.

The Board finds that the weight of the evidence does not establish a nexus between currently diagnosed photosensitive dermatitis and service.  While it was noted under the Veteran's "History and Chief Complaint," during an August 2010 VA Environmental Examination, that his "current issues all stem from his period in the Gulf," the Board finds that this does not represent an medical opinion, but instead, appears to be a part of the history as reported by the Veteran at the time of the examination.  There is no associated discussion or rational associated with the statement, and the Board finds that this history has little probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

July 2010 and January 2011 VA opinions show that photosensitive dermatitis was not incurred in service, and is not related to tinea cruris in service or environmental exposures in service.  The Board finds that these opinions are probative as they are based on an accurate factual background, and included adequate rational based on a discussion of the relevant evidence of record.  A July 2010 VA examiner opined that photosensitive dermatitis of the forehead was not related to service, reasoning that service treatment records were silent for this condition, and reasoning that the condition had its onset after service in 1996 based on findings from the November 2009 VA dermatology report.  The VA examiner also opined that there was no correlation between photosensitive dermatitis on the forehead, and in-service tinea cruris of the leg reasoning that these were separate entities.  A January 2011 VA examiner opined that photosensitive dermatitis was less likely than not caused by or related to Gulf War environmental exposures.  In providing the opinion, the VA examiner noted findings from the November 2009 dermatology consultation, identifying a 13-year history of photosensitive dermatitis, and stated that this onset was after military service.  The examiner also stated the record did not indicate other sites of skin involvement for dermatitis.  

The Board finds the competent, credible, and probative evidence of record does not otherwise establish a nexus between currently diagnosed photosensitive dermatitis of the forehead and service.  The Veteran contends in an August 2010 statement, that he developed rashes in service, the most severe of which were on the groin and forehead.  In an October 2012 statement, the Veteran also reported having numerous dermatological problems since service, which he attributed to having to go for significant lengths of time without showering or washing his fatigues, exacerbated by exposure to sand, sweat, smoke, and the use of a charcoal lined chemical suit with a gas mask.  He indicated rashes on the forehead and groin persisted and worsened since service.  

The Veteran is competent to describe observable symptoms related to a rash.  While the Board finds that the Veteran is credible in describing environmental conditions and exposures in service, the Board finds that the more recent statements identifying the onset of a forehead rash in service, and persistence of such symptoms post-service upon returning from Saudi Arabia are not credible.  In that regard, service treatment records show that the Veteran sought treatment for tinea cruris on the leg and inguinal area on two separate occasions in service, but made no mention of a rash present on the forehead.  The Board finds that had a severe rash on the forehead been present, as the Veteran asserted in his August 2010 statement, he would have sought treatment for such a rash, just as he had sought treatment for tinea cruris.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Notably, in a September 1994 post-service claim, the Veteran identified a skin rash present on the "genital area," but not on the forehead.  In an August 1996 statement, he also identified a rash on the lower extremities, but made no reference to a rash on the forehead.  The Board finds that had a rash on the forehead been present in service and shortly after service, the Veteran would have identified such a disability.  The Board finds that the contemporaneous medical evidence from service treatment records, made for treatment purposes, and statements made shortly after service separation outweigh the Veteran's more recent reports of identifying a forehead rash in service and since service, made many decades after separation.  

While the Veteran's father submitted an August 2010 statement, identifying the presence of rashes on the Veteran's forehead for many years, which the Veteran attributed to the use of gas masks in service, the Board finds that this statement does not identify an in-service onset of such observed symptomatology.  Insomuch, as the Veteran has attempted to relate photosensitive dermatitis to various exposures in service, to include the use of a gas mask, the Board finds that as a lay person the Veteran is not competent to provide an opinion regarding the nexus of the claimed disability to exposures in service, and in light of probative medical opinion evidence on this question, the Board finds that his lay assertions are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For the reasons discussed above, a preponderance of the evidence is against the claims for service connection for photosensitive dermatitis, and the appeal as to this issue is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

An effective date prior to April 19, 2011 for the award of service connection for generalized anxiety disorder is denied.

New and material evidence having been received, the appeal to reopen service connection for tinea cruris is granted.

Service connection for tinea cruris is granted.  

Service connection for photosensitive dermatitis is denied.  





(CONTINUED ON NEXT PAGE)

REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

VA treatment records show that the Veteran has been treated at VA rheumatology for a diagnosis of central pain syndrome.  An August 2010 VA treatment report, however, indicates that the Veteran's pain may be a summation of his orthopedic issues.  The Veteran contends that service connection is warranted for central pain syndrome as due to an undiagnosed illness incurred during the Gulf War. Accordingly, the Board finds that a remand is warranted to help ascertain whether claimed central pain syndrome is related to service, or whether the Veteran has a qualifying chronic disability, to include an undiagnosed illness or medically unexplained chronic multi-symptom illness within the meaning of 38 C.F.R. 
§ 3.317.

The Veteran was afforded a VA examination in February 2011 to address his claimed left knee disability.  At the time, the VA examiner assessed the Veteran with a normal left knee, stating that there were no objective findings to support a medical diagnosis.  VA treatment records, however, identify a diagnosis of mild arthritis in March 2011 based on a review of x-rays of the left knee.  Because a current diagnosis of arthritis in the left knee has been established, the Board finds that a supplemental medical opinion is necessary to address whether arthritis in the left knee is related to service, or to service-connected a right knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case for a VA examination within the appropriate specialty to help determine if currently diagnosed central pain syndrome was incurred in service; or whether it constitutes "qualifying chronic disability," to include an undiagnosed illness or a medically unexplained chronic multi-symptom illness within the meaning of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  The record must be made available to the examiner for review.  All tests and studies deemed necessary by the VA examiner should be accomplished and clinical findings should be reported in detail.  The VA examiner should respond to the following: 

a.)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that central pain syndrome, diagnosed by VA, was incurred in service; 

b.)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by joint or muscle pain, within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

c).  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ should refer the case to the February 2011 VA examiner (or other appropriate examiner) for a supplemental medical opinion to address the etiology of diagnosed left knee arthritis.  Another examination is not required.  The record and a copy of this remand must be made available to the examiner for review. 

a).  A diagnosis of degenerative arthritis in the left knee was established by a March 2011 VA orthopedic surgery consultation based on a review of x-ray evidence.  The examiner should provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that left knee arthritis was incurred in service. 

b).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left knee arthritis was caused by, a result of, or aggravated beyond its natural progression by the Veteran's right knee disability, to include claimed overuse of the left knee due to right knee pain.

c).  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


